El Juez PeesideNTe Se. PIeeNÁNdez
emitió la opinión del tribunal.
En 24 de julio del año próximo pasado 1914,' formuló pre tensión ante la Corte de Distrito de Arecibo Antonia Her-nández Siberio para que Ramón Casaña Morales, tío carnal por línea paterna de sus menores hijos Federico Amables y Antonia Casaña Hernández fuera nombrado tutor especial de éstos para el solo efecto de que en representación de los mis-mos ratificara la escritura de partición de bienes quedados al fallecimiento del esposo de la peticionaria Juan Antonio Casaña Morales.
■ Alega .Antonia Hernández Siberio que sus hijos Federico Amables y Antonia Casaña, el primero de 20 años de edad y la segunda-de diecisiete, han sido emancipados, el primero por escritura pública de 9 de junio de 1914 inscrita en el regis tro civil de Camuy, y la segunda. mediante matrimonio con Guillermo Pérez Betancourt; que los abuelos paternos y ma-ternos ele los menores han fallecido, y que ella no puede repre-sentarlos por incompatibilidad de intereses. En apoyo de su pretensión invoca los artículos 303, 307 y 309 del Código Civil enmendados los dos últimos por la ley de 8 de marzo de 1906, en relación con el artículo 264 del mismo Código.
La Corte de Distrito de Arecibo dictó resolución desesti-mando la petición de tutor especial y esa resolución está some-tida a nuestra consideración a virtud de recurso de apelación contra ella interpuesto.
Fúndase la resolución apelada entre otras razones en que la escritura de partición de herencia del finado don Antonio *855Casaña, en la que intervino Ramón Casaña Morales como defensor de los menores de que se traía, fue sometida a la aprobación de dicha corte y denegada sn aprobación por reso-lución de 24 de noviembre de 1913, habiéndose desestimado por esta Corte Suprema en 28 de abril de 1914 el recurso de apelación contra ella interpuesto.
No aparece en el récord la expresada escritura de par-tición de bienes ni la resolución que dictó el Juez de Arecibo denegando su aprobación e ignoramos, por tanto, las razones en que se fundara semejante negativa. '
De todos modos, es un hecho aceptado por la parte ape-lante que el juez denegó su aprobación a la escritura de par-tición, estando en ésta representados Federico Amables y Antonia Casaña Hernández por su defensor Ramón Casaña Morales.
El nombramiento de tutor especial se solicita con el solo propósito de que ratifique la escritura de partición de bienes cuya aprobación ha sido denegada, sin que se nos muestre ni alegue siquiera que con tal ratificación desaparecería la causa que, pudo motivar la anterior falta de aprobación, ha-biendo por tanto la presunción de- que el juez habría de pro-ceder después de hecha la ratificación como antes procedió denegando su aprobación a la escritura de partición.
La resolución apelada se sostiene por el fundamento de que dejamos hecho mérito, sin que sea necesario considerar otros motivos que el juez invoca y si son o no aplicables al caso los textos legales citados por la recurrente.
Es de confirmarse la resolución apelada.

Confirmada la resolución apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.